Exhibit 10.7

DANAHER CORPORATION

2007 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(US Employees)

Amended and Restated Effective as of January 1, 2009

Unless otherwise defined herein, the terms defined in the Danaher Corporation
2007 Stock Incentive Plan (the “Plan”) shall have the same defined meanings in
this Restricted Stock Unit Agreement (the “Agreement”).

 

I. NOTICE OF GRANT

Name:

Address:

The undersigned Participant has been granted an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Agreement, as follows:

 

Grant Number    ________________________________________________ Date of Grant
   ________________________________________________
Number of Restricted Stock Units   
________________________________________________ Expiration Date   
________________________________________________ Vesting Schedule:    Time-Based
Vesting Criteria    The time-based vesting criteria will be satisfied with
respect to 50% of the shares underlying the RSUs on each of the fourth and fifth
anniversaries of the Date of Grant. Performance Objective    Please see attached
Addendum

 

II. AGREEMENT

1. Grant of RSUs. The Company hereby grants to the Participant named in the
Notice of Grant (the “Participant”), an Award of Restricted Stock Units (“RSUs”)
subject to all of the terms and conditions in this Agreement and the Plan, which
is incorporated herein by reference. In the event of a conflict between the
terms and conditions of the Plan and this Agreement, the terms and conditions of
the Plan shall prevail.



--------------------------------------------------------------------------------

2. Vesting.

(a) Vesting Schedule. Except as may otherwise be set forth in this Agreement or
in the Plan, RSUs awarded to a Participant shall not vest until the Participant
(i) satisfies the performance-based vesting criteria (“Performance Objective”),
if any, applicable to such RSUs and (ii) continues to be actively employed with
the Company or an Eligible Subsidiary for the periods required to satisfy the
time-based vesting criteria (“Time-Based Vesting Criteria”) applicable to such
RSUs. The Performance Objective and Time-Based Vesting Criteria applicable to
RSUs are collectively referred to as “Vesting Conditions,” and the earliest date
upon which all Vesting Conditions are satisfied is referred to as the “Vesting
Date.” The Vesting Conditions for an RSU received by a Participant shall be
established by the Compensation Committee (the “Committee”) (or by one or more
members of Company management, if such power has been delegated in accordance
with the Plan and applicable law) and reflected in the account maintained for
the Participant by an external third party administrator of the RSU awards.
Further, during any approved leave of absence, the Committee shall have
discretion to provide that the vesting of the RSUs shall be frozen as of the
first day of the leave and shall not resume until and unless the Participant
returns to active employment prior to the Expiration Date of the RSUs.

(b) Performance Objective. The Committee shall determine whether the Performance
Objective applicable to an RSU has been met, and such determination shall be
final and conclusive. Until the Committee has made such a determination, the
Performance Objective may not be considered to have been satisfied.
Notwithstanding any determination by the Committee that the Performance
Objective has been attained with respect to particular RSUs, such RSUs shall not
be considered to have vested unless and until the Participant has satisfied the
Time-Based Vesting Criteria applicable to such RSUs.

(c) Age 65. Notwithstanding the foregoing, the Time-Based Vesting Criteria
applicable to all RSUs held by a Participant shall be deemed 100% satisfied upon
the Participant’s attainment of age 65 while employed; provided that such RSUs
shall remain subject to any applicable Performance Objective that remains
unsatisfied as of such date.

(d) Fractional RSU Vesting. In the event the Participant is vested in a
fractional portion of an RSU (a “Fractional Portion”), such Fractional Portion
will be rounded up and converted into a whole share of Common Stock (“Share”)
and issued to the Participant.

3. Form and Timing of Payment. Each RSU represents the right to receive one
Share of Common Stock of the Company on the date it vests. Unless and until the
RSUs have vested in the manner set forth in Sections 2 and 4, Participant shall
have no right to payment of any such RSUs. Prior to actual payment of any vested
RSUs, such RSUs will represent an unsecured obligation of the Company, payable
(if at all) only from the general assets of the Company. Subject to the other
terms of the Plan and this Agreement, any RSUs that vest in accordance with
Sections 2 and 4 will be paid to the Participant in whole Shares within 30 days
of the Vesting Date.

 

2



--------------------------------------------------------------------------------

4. Termination of Employment.

(a) General. In the event the Participant’s active employment with the Company
or an Eligible Subsidiary terminates for any reason (other than death or
Retirement), all unvested RSUs shall be automatically forfeited by the
Participant as of the date of termination.

(b) Death. Upon Participant’s death, a pro rata amount of the outstanding RSUs
scheduled to vest on a particular Vesting Date shall become vested based on the
number of complete twelve-month periods between the Date of Grant and the date
of the Participant’s death divided by the total number of twelve-month periods
between the Date of Grant and the applicable Vesting Date. Notwithstanding
anything in the Plan or this Agreement to the contrary, for purposes of this
Section, any partial twelve-month period between the Date of Grant and the date
of death shall be considered a complete twelve-month period and any Fractional
Portion that results from applying the pro rata methodology shall be rounded up
to a whole Share.

(c) Normal Retirement. In the event the Participant voluntarily terminates his
or her employment with the Company or an Eligible Subsidiary at or after
reaching age 65, and as of the date of the Participant’s Normal Retirement the
Participant holds RSUs that remain subject to any Performance Objective, the
RSUs shall remain outstanding for up to the fifth anniversary of such date (or
if earlier, up to the Expiration Date (if any) of the RSUs) to determine whether
such conditions become satisfied (and if the Committee determines that the
Performance Objectives are satisfied within such period, the RSUs shall become
fully vested).

(d) Early Retirement. In the event the Participant voluntarily terminates his or
her employment with the Company or an Eligible Subsidiary prior to age 65 and
the Committee determines that the cessation of Participant’s employment
constitutes Early Retirement, (i) the Time-Based Vesting Criteria applicable to
any portion of any RSUs scheduled to vest during the five (5) year period
following the date of the Participant’s Retirement shall be deemed 100%
satisfied; (ii) any portion of such RSUs subject to Time-Based Vesting Criteria
not scheduled to vest until after the fifth anniversary of the Participant’s
Retirement shall be immediately forfeited without consideration; and (iii) if
the Participant holds RSUs described in (i) above that remain subject to any
Performance Objective, the RSUs shall remain outstanding for up to the fifth
anniversary of such date (or if earlier, up to the Expiration Date (if any) of
the RSUs) to determine whether such conditions become satisfied (and if the
Committee determines that the Performance Objectives are satisfied within such
period, the RSUs shall become fully vested).

(e) Gross Misconduct. If the Participant’s employment with the Company or an
Eligible Subsidiary is terminated for Gross Misconduct, the Participant’s
unvested RSUs shall be forfeited immediately as of the time of termination
without consideration.

 

3



--------------------------------------------------------------------------------

(f) Violation of Post-Employment Covenant. To the extent that any of the
Participant’s RSUs remain outstanding under the terms of the Plan or this
Agreement after termination of the Participant’s employment with the Company or
an Eligible Subsidiary, such RSUs shall nevertheless expire as of the date the
Participant violates any covenant not to compete or other post-employment
covenant that exists between the Participant on the one hand and the Company or
any Subsidiary of the Company, on the other hand.

(g) Substantial Corporate Change. Upon a Substantial Corporate Change, the
Participant’s outstanding RSUs shall terminate unless provision is made for the
assumption or substitution of such RSUs as provided in Section 16(b) of the
Plan.

5. Non-Transferability of RSUs. Unless the Committee determines otherwise in
advance in writing, RSUs may not be transferred in any manner otherwise than by
will or by the laws of descent or distribution. The terms of the Plan and this
Agreement shall be binding upon the executors, administrators, heirs and
permitted successors and assigns of the Participant.

6. Amendment of RSUs or Plan. The Plan and this Agreement constitute the entire
understanding of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein. The
Company’s Board may amend, modify or terminate the Plan or any RSUs in any
respect at any time; provided, however, that modifications to this Agreement or
the Plan that adversely affect the Participant’s rights hereunder can be made
only in an express written contract signed by the Company and the Participant.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement and Participant’s rights
under outstanding RSUs as it deems necessary or advisable, in its sole
discretion and without the consent of the Participant, (1) upon a Substantial
Corporate Change, (2) as required by law, or (3) to comply with Section 409A or
to otherwise avoid imposition of any additional tax or income recognition under
Section 409A in connection to this award of RSUs.

7. Tax Obligations.

(a) Withholding Taxes. Regardless of any action the Company or any Subsidiary
employing the Participant (the “Employer”) takes with respect to any or all
federal, state, local or foreign income tax, social insurance, payroll tax,
payment on account or other tax related items (“Tax Related Items”), the
Participant acknowledges that the ultimate liability for all Tax Related Items
associated with the RSUs is and remains the Participant’s responsibility and
that the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax Related Items in connection with any aspect
of the RSUs, including, but not limited to, the grant or vesting of the RSUs,
the delivery of the Shares, the subsequent sale of Shares acquired at vesting
and the receipt of any dividends or dividend equivalents; and (ii) do not commit
to structure the terms of the grant or any aspect of the RSUs to reduce or
eliminate the Participant’s liability for Tax Related Items.

Prior to the relevant taxable event, Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer (in its sole
discretion) to satisfy all withholding and payment on account obligations for
Tax Related Items of the Company and/or

 

4



--------------------------------------------------------------------------------

the Employer. In this regard, the Participant authorizes the Company and/or the
Employer, in its sole discretion, to satisfy the obligations with regard to all
Tax Related Items legally payable by the Participant by one or a combination of
the following: (i) require the Participant to pay Tax-Related Items in cash with
a cashier’s check or certified check; (ii) withholding cash from the
Participant’s wages or other compensation payable to the Participant by the
Company and/or the Employer; (iii) arranging for the sale of Shares otherwise
issuable to the Participant upon vesting of the RSUs (on Participant’s behalf
and at Participant’s direction pursuant to this authorization); (iv) withholding
from the proceeds of the sale of Shares acquired upon vesting of the RSUs; or
(v) withholding in Shares otherwise issuable to the Participant, provided that
the Company withholds only the amount of Shares necessary to satisfy the minimum
statutory withholding amount using the Fair Market Value of the Shares on the
date of the relevant taxable event. Participant shall pay to the Company or the
Employer any amount of Tax Related Items that the Company or the Employer may be
required to withhold as a result of the Participant’s participation in the Plan
that are not satisfied by any of the means previously described. For the
avoidance of doubt, in no event will the Company and/or the Employer withhold
more than the minimum amount of Tax Related Items required by law, nor shall any
Participant have the right to require the Company and/or Employer to withhold
more than such amount. The Company may refuse to deliver the Shares to the
Participant if the Participant fails to comply with Participant’s obligations in
connection with the Tax Related Items as described in this Section.

(b) Code Section 409A. Payments made pursuant to this Plan and the Agreement are
intended to qualify for an exemption from or comply with Section 409A of the
Internal Revenue Code of 1986 (“Section 409A”). Notwithstanding any provision in
the Agreement, the Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
the Plan and/or this Agreement to ensure that all RSUs granted to Participants
who are United States taxpayers are made in such a manner that either qualifies
for exemption from or complies with Section 409A; provided, however, that the
Company makes no representations that the Plan or the RSUs shall be exempt from
or comply with Section 409A and makes no undertaking to preclude Section 409A
from applying to the Plan or any RSUs granted thereunder. If this Agreement
fails to meet the requirements of Section 409A, neither the Company nor any of
its affiliates shall have any liability for any tax, penalty or interest imposed
on the Participant by Section 409A, and the Participant shall have no recourse
against the Company or any of its affiliates for payment of any such tax,
penalty or interest imposed by Section 409A.

Notwithstanding anything to the contrary in this Agreement, these provisions
shall apply to any payments and benefits otherwise payable to or provided to the
Participant under this Agreement. For purposes of Section 409A, each “payment”
(as defined by Section 409A) made under this Agreement shall be considered a
“separate payment.” In addition, for purposes of Section 409A, payments shall be
deemed exempt from the definition of deferred compensation under Section 409A to
the fullest extent possible under (i) the “short-term deferral” exemption of
Treasury Regulation § 1.409A-1(b)(4), and (ii) (with respect to amounts paid as
separation pay no later than the second calendar year following the calendar
year containing the Participant’s “separation from service” (as defined for
purposes of Section 409A)) the “two years/two-times” separation pay exemption of
Treasury Regulation § 1.409A-1(b)(9)(iii), which are hereby incorporated by
reference.

 

5



--------------------------------------------------------------------------------

If the Participant is a “specified employee” as defined in Section 409A (and as
applied according to procedures of the Company and its affiliates) as of his
separation from service, to the extent any payment under this Agreement
constitutes deferred compensation (after taking into account any applicable
exemptions from Section 409A), and to the extent required by Section 409A, no
payments due under this Agreement may be made until the earlier of: (i) the
first day of the seventh month following the Participant’s separation from
service, or (ii) the Participant’s date of death; provided, however, that any
payments delayed during this six-month period shall be paid in the aggregate in
a lump sum, without interest, on the first day of the seventh month following
the Participant’s separation from service.

8. Rights as Shareholder. Until all requirements for vesting of the RSUs
pursuant to the terms of this Agreement and the Plan have been satisfied, the
Participant shall not be deemed to be a shareholder or to have any of the rights
of a shareholder with respect to any Shares.

9. Additional Conditions to Issuance of Shares. Shares shall not be issued under
the Plan unless the issuance and delivery of such Shares comply with (or are
exempt from) all applicable requirements of law, including (without limitation)
the Securities Act, the rules and regulations promulgated thereunder, state
securities laws and regulations, and the regulations of any stock exchange or
other securities market on which the Company’s securities may then be traded.
The Committee may require the Participant to take any reasonable action in order
to comply with any such rules or regulations.

Furthermore, unless a registration statement under the Securities Act covers the
Shares issued upon vesting of an RSU, the Committee may require that the
Participant agree in writing to acquire such Shares for investment and not for
public resale or distribution, unless and until the Shares subject to the Award
are registered under the Securities Act. The Committee may also require the
Participant to acknowledge that he or she shall not sell or transfer such Shares
except in compliance with all applicable laws, and may apply such other
restrictions as it deems appropriate. The Participant also acknowledges that the
U.S. federal securities laws prohibit trading in the stock of the Company by
persons who are in possession of material, non-public information, and also
acknowledges and understands the other restrictions set forth in the Company’s
Insider Trading Policy.

10. No Employment Contract. Nothing in the Plan or this Agreement constitutes an
employment contract between the Company and the Participant and this Agreement
shall not confer upon the Participant any right to continuation of employment
with the Company or any of its Subsidiaries, nor shall this Agreement interfere
in any way with the Company’s or any of its Subsidiaries right to terminate the
Participant’s employment or at any time, with or without cause (subject to any
employment agreement a Participant may otherwise have with the Company or a
Subsidiary thereof and/or applicable law).

11. Board Authority. The Board and/or the Committee shall have the power to
interpret this Agreement and to adopt such rules for the administration,
interpretation and application of the Agreement as are consistent therewith and
to interpret or revoke any such rules (including, but not limited to, the
determination of whether any RSUs have vested). All interpretations and
determinations made by the Board and/or the Committee in good faith shall be
final and binding

 

6



--------------------------------------------------------------------------------

upon Participant, the Company and all other interested persons and such
determinations of the Board and/or the Committee do not have to be uniform nor
do they have to consider whether Participants are similarly situated. No member
of the Board and/or the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to this
Agreement.

12. Headings. The captions used in this Agreement and the Plan are inserted for
convenience and shall not be deemed to be a part of the RSUs for construction
and interpretation.

13. Electronic Delivery.

(a) If the Participant executes this Agreement electronically, for the avoidance
of doubt Participant acknowledges and agrees that his or her execution of this
Agreement electronically (through an on-line system established and maintained
by the Company or another third party designated by the Company, or otherwise)
shall have the same binding legal effect as would execution of this Agreement in
paper form. Participant acknowledges that upon request of the Company he or she
shall also provide an executed, paper form of this Agreement.

(b) If the Participant executes this Agreement in paper form, for the avoidance
of doubt the parties acknowledge and agree that it is their intent that any
agreement previously or subsequently entered into between the parties that is
executed electronically shall have the same binding legal effect as if such
agreement were executed in paper form.

(c) If Participant executes this Agreement multiple times (for example, if the
Participant first executes this Agreement in electronic form and subsequently
executes this Agreement in paper form), the Participant acknowledges and agrees
that (i) no matter how many versions of this Agreement are executed and in
whatever medium, this Agreement only evidences a single Award relating to the
number of RSUs set forth in the Notice of Grant and (ii) this Agreement shall be
effective as of the earliest execution of this Agreement by the parties, whether
in paper form or electronically, and the subsequent execution of this Agreement
in the same or a different medium shall in no way impair the binding legal
effect of this Agreement as of the time of original execution.

(d) The Company may, in its sole discretion, decide to deliver by electronic
means any documents related to the RSUs, to participation in the Plan, or to
future awards granted under the Plan, or otherwise required to be delivered to
the Participant pursuant to the Plan or under applicable law, including but not
limited to, the Plan, the Agreement, the Plan prospectus and any reports of the
Company generally provided to shareholders. Such means of electronic delivery
may include, but do not necessarily include, the delivery of a link to the
Company’s intranet or the internet site of a third party involved in
administering the Plan, the delivery of documents via electronic mail (“e-mail”)
or such other means of electronic delivery specified by the Company. By
executing this Agreement, the Participant hereby consents to receive such
documents by electronic delivery. At the Participant’s written request to the
Secretary of the Company, the Company shall provide a paper copy of any document
at no cost to the Participant.

 

7



--------------------------------------------------------------------------------

14. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
Data (as defined below) by and among, as necessary and applicable, the Employer,
the Company and its Subsidiaries for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan and in the
Company’s Amended and Restated 1998 Stock Option Plan (the “1998 Plan”).

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, and job title, any Common Stock or directorships held in the
Company, and details of the RSUs or any other restricted stock units or other
entitlement to Shares awarded, canceled, vested, unvested or outstanding in
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (“Data”). Participant understands that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in Participant’s country or
elsewhere, and that the recipients’ country may have different data privacy laws
and protections than Participant’s country. Participant authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing
Participant’s participation in the Plan and/or in the 1998 Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party with whom Participant may elect to deposit any Shares acquired upon
vesting of the RSUs or any other restricted stock units or other entitlement to
Shares.

Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. Participant understands that Data shall be held
as long as is reasonably necessary to implement, administer and manage his or
her participation in the Plan and/or the 1998 Plan, and he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative. Participant understands, however, that
refusing or withdrawing such consent may affect his or her ability to
participate in the Plan and/or the 1998 Plan. In addition, Participant
understands that the Company and its Subsidiaries have separately implemented
procedures for the handling of Data which the Company believes permits the
Company to use the Data in the manner set forth above notwithstanding the
Participant’s withdrawal of such consent. For more information on the
consequences of refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.

15. Waiver of Right to Jury Trial. Each party, to the fullest extent permitted
by law, waives any right or expectation against the other to trial or
adjudication by a jury of any claim, cause or action arising with respect to the
RSUs or hereunder, or the rights, duties or liabilities created hereby.

 

8



--------------------------------------------------------------------------------

16. Agreement Severable. In the event that any provision of this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

17. Governing Law. The laws of the State of Delaware (other than its choice of
law provisions) shall govern this Agreement and its interpretation. For purposes
of litigating any dispute that arises with respect to the RSUs, this Agreement
or the Plan, the parties hereby submit to and consent to the jurisdiction of the
State of Delaware, agree that such litigation shall be conducted in the courts
of New Castle County, or the federal courts for the United States for the
District of Delaware, where this grant is made and/or to be performed.

Participant acknowledges receipt of a copy of the Plan and the prospectus
relating thereto; represents that he or she has read and is familiar with the
terms and provisions thereof and has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of the Agreement and the Plan; and hereby accepts the RSUs subject to all of the
terms and provisions thereof. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or this Agreement. Participant further agrees
to notify the Company upon any change in his or her residence address.

[If the Agreement is signed in paper form, complete and execute the following:]

 

PARTICIPANT     DANAHER CORPORATION         Signature     Signature        
Print Name     Print Name             Title       Residence Address    

 

9